Citation Nr: 0031913	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  93-24 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for kidney disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from January 1979 to January 
1983.  He also had a verified period of active duty for 
training in the Army Reserve from October 11, to October 31, 
1987 and it is indicated that he may have additional periods 
of active duty for training in the Army Reserve, as discussed 
below.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
RO that denied service connection for a kidney disorder.  In 
a Board decision in September 1993 concerning other issues, 
the issue of service connection for a kidney disorder was 
referred to the RO for further action, because it had not 
then been developed or certified for appellate consideration.  
In September 1998 the Board remanded this case to the RO for 
further development.  It is now before the Board for further 
appellate consideration.  


REMAND


In March 1987 the veteran was hospitalized at a private 
hospital with complaints of edema in the lower extremities 
since January 1987.  The veteran denied pre-existing illness.  
Physical examination and laboratory results led to an 
assessment of nephrotic syndrome of unknown cause.  A renal 
biopsy was then performed which resulted in a diagnosis of 
mesangial proliferative glomerulonephritis.  In December 1988 
the veteran began hemodialysis at a private hospital.  He 
underwent a renal transplant at a private facility in 
February 1991.  

Pursuant to the Board's September 1998 remand, the RO, in an 
October 1998 letter requested that the veteran provide the 
dates of any and all periods of ACDUTRA.  In response to this 
request by the RO, the veteran submitted documents which 
included a copy of an Army Reserve reassignment document, 
dated in December 1983; copies of Army Reserve reenlistment 
documents, dated in July 1984; leave and earnings statements 
from the Army Reserve covering the period from March 1, 
through May 31, 1987 and the period from February 1, through 
September 30, 1998; and copies of army reserve documents 
ordering the veteran to undergo ACDUTRA from October 11 to 
October 31, 1987.  The Board considers this documentation 
sufficient verification of the veteran's period of ACDUTRA 
from October 11, to October 31, 1987.  It is also clear that 
the veteran did not report any additional period(s) of 
ACDUTRA in response to the RO's October 1998 letter.  

In December 1999 the NPRC officially verified the veteran's 
ACDUTRA in October 1987, but further indicated that medical 
records covering that period of ACDUTRA were not in it's 
possession.  The additional medical records furnished in 
December 1999 consisted of immunization records.  It was 
noted that the medical records requested by the RO may have 
been sent to "Finance because the finance record is with OPF 
at NARA."  No further action by the RO in regard to this 
matter is indicated.  

In addition, the Board notes that that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is also required.  

The Board further notes that it does not appear from the 
record that the veteran has ever been afforded a VA urology 
examination to determine the etiology of his kidney 
disability.  The Veteran's Claims Assistance Act of 2000 (Pub 
L. No. 106-475, 114 Stat. 2096 (2000) also requires that the 
veteran be afforded such an examination prior to further 
appellate consideration of the veteran's claim.  

In view of the above, this case is REMANDED for the following 
action:


1. The RO should again contact the NPRC 
and request clarification in regard to 
what is meant by a facility described 
as "OPF at NARA".  When the location 
of this facility is ascertained, it 
should be contacted to ascertain if 
any existing service medical records 
created during a period of ACDUTRA 
from October 11, 1987 to October 31, 
1987 are at that facility and 
contained among the veteran's finance 
records.  Any additional service 
medical records obtained should be 
associated with the claims folder.  

2. Then, the veteran should then be 
afforded a VA examination by a 
urologist to determine the nature, 
extent and etiology of all current 
renal pathology.  The claims folder 
must be made available to the 
examining physician so that the 
pertinent medical records may be 
studied in detail and the physician 
must state that the claims folder, 
including a copy of this remand, has 
been reviewed in his examination 
report.  After a clinical evaluation 
and a thorough review of the clinical 
record, the examining physician should 
render a medical opinion in answer to 
the following questions: (a) did any 
renal pathology found on the 
examination have its onset during 
active service from January 1979 to 
January 1983 or within one year after 
discharge from that period of active 
service; (b) did the renal pathology 
identified on renal biopsy in early 
1987 (mesangial proliferative 
glomerulonephritis) increase in 
severity during the veteran's period 
of ACDUTRA from October 11, through 
October 31, 1987.  

3. When the above development has been 
completed the RO should review the 
veteran's claim for service connection 
for a kidney disorder.  If this 
benefit remains denied, the veteran 
and his representative should be 
provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to obtain additional 
clarifying evidence and to comply with newly enacted 
legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


